Title: To Benjamin Franklin from Francis Bernard, 13 February 1764
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston Feb 13. 1764
I am favoured with yours of Jan 27. and have received one from my Son dated New York Feb 2 informing that being apprehensive of the badness of the Roads on the change of Weather, He had returned your Horse and intended to take his passage in the Newport packet boat with some other Gentlemen who were waiting for it. However He is not yet arrived.
I am extremely obliged to you for your Care in this business and shall be impatient till I have an opportunity to make some return. In regard to the charge, if it will be more convenient to you to have it paid at philadelphia, than to draw for it here, I shall soon have an opportunity of ordering it there. I shall wait your orders. I am
B Franklin Esq
